Case 1:19-cv-02237-JPH-TAB Document 1 Filed 06/05/19 Page 1 of 11 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                              Plaintiff,              )
                                                      )
               v.                                     )      Cause No. 1:19-cv-02237
                                                      )
$179,100.00 UNITED STATES CURRENCY,                   )
                                                      )
                              Defendant.              )

                          COMPLAINT OF FORFEITURE IN REM

       The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

Southern District of Indiana, and Eric P. Babbs, Special Assistant United States Attorney, alleges

as follows:

                                  NATURE OF THE ACTION

       1.      This is a civil action to forfeit property pursuant to 21 U.S.C. § 881(a)(6) because

the Defendant Currency constitutes proceeds of, or is property used to facilitate, a violation of

the Controlled Substances Act; and pursuant to 18 U.S.C. § 981(a)(1)(A) because the Defendant

Currency is property involved in a transaction or attempted transaction in violation of 18 U.S.C.

§ 1956, the crime of Laundering of Monetary Instruments.

                          PARTIES, JURISDICTION, AND VENUE

       2.      The defendant property is One Hundred Seventy-Nine Thousand and One

Hundred Dollars in United States Currency ($179,100.00 or “Defendant Currency”) seized by

the United States Department of Homeland Security, Homeland Security Investigations (“DHS-

HSI” or “HSI”), on September 16, 2018.

       3.      The Defendant Currency has been assigned Asset Identification Number 18-CBP-



                                                 1
Case 1:19-cv-02237-JPH-TAB Document 1 Filed 06/05/19 Page 2 of 11 PageID #: 2



000516, and has been transferred to the United States Department of Homeland Security,

Customs and Border Protection (“DHS-CBP”).

       4.      This Court has subject matter jurisdiction under 28 U.S.C. § 1345 (district courts

have original jurisdiction of all civil actions commenced by the United States) and §1355

(district courts have original jurisdiction of any action for forfeiture, and action can be brought in

a district in which any of the acts giving rise to the forfeiture occurred).

       5.      This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

§ 1355(b) (forfeiture action can be brought in a district in which any of the acts giving rise to the

forfeiture occurred), and Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions (clerk must issue a warrant to arrest property in the

government’s possession).

       6.      This Court is the appropriate venue in this matter pursuant to 28 U.S.C. § 1395(a)

and (b) in that the forfeiture accrued in the Southern District of Indiana.

                                               FACTS

       7.      On September 16, 2018, David Waite was flying out of the Indianapolis

International Airport with a Delta Airlines ticket to Los Angeles, California, en route to

Sacramento, California.

       8.      During a routine screening of checked suitcases by Transportation Security

Administration (“TSA”) personnel, an x-ray alert identified Waite’s checked suitcase as

suspicious, which prompted TSA personnel to open and inspect Waite’s suitcase. TSA

personnel located a large amount of United States Currency contained in numerous separate

envelopes within the suitcase. TSA personnel immediately contacted DHS-HSI. Less than one

hour after being contacted, an HSI special agent and HSI task force officers arrived at the



                                                   2
Case 1:19-cv-02237-JPH-TAB Document 1 Filed 06/05/19 Page 3 of 11 PageID #: 3



baggage checkpoint area where Waite’s suitcase was being held.

       9.      Before the special agent and task force officers arrived at the airport on

September 16, 2018, HSI had already completed its criminal history queries of Waite. The

results showed that Waite had several prior contacts with law enforcement and several

convictions related to controlled substances. In 1996, Waite was convicted in the State of

Connecticut of possession of marijuana or a controlled substance. In 2002, Waite was again

convicted in the State of Connecticut of possession of marijuana or a controlled substance. In

2011, Waite was convicted in the State of California of two felonies – possession or purchase for

sale of a narcotic or controlled substance, and possession for sale of marijuana – and was

sentenced to 36 months of probation. In 2012, Waite was arrested in the State of California on

new felony charges of possession or purchase for sale of a narcotic or controlled substance, and

possession for sale of marijuana, and was later convicted of one or both of those charges.

       10.     It was also known to HSI that on October 26, 2017, Waite had traveled through

the Indianapolis International Airport with approximately $55,000.00 in bulk cash inside of his

carry-on luggage. On that date, Waite had told TSA personnel that the currency was to be used

for purchasing a house but that he had changed his mind. Although HSI was notified, no

enforcement action was taken at that time.

       11.     In addition, the United States Drug Enforcement Administration (“DEA”) had

provided HSI with intelligence information linking Waite to marijuana trafficking between

California and New York. California, which was Waite’s flight destination, is known by law

enforcement to be a source state for marijuana and other controlled substances.

       12.     When Waite’s suitcase was opened by TSA personnel, it contained children’s

clothing and billing and account notices directed to 541 Holdings LLC or Hanover Properties



                                                 3
Case 1:19-cv-02237-JPH-TAB Document 1 Filed 06/05/19 Page 4 of 11 PageID #: 4



LLC.   All of the billing and account documents were two to three years old, the most recent

being dated in August of 2016. The photographs below show the two accordion files and more

than 25 manilla envelopes used to conceal the $179,100.00.




       13.     One large accordion file contained numerous manilla envelopes, each of which

contained at least two white letter-sized envelopes. The white letter-sized envelopes contained

stacks of rubber-banded twenty-dollar bills. A second large accordion file also contained

manilla envelopes. Those envelopes were also found to contain white letter-sized envelopes,

which in turn contained rubber-banded stacks of fifty-dollar and hundred-dollar bills.

       14.     Based on the way the large amount of currency was packaged and concealed

                                                4
Case 1:19-cv-02237-JPH-TAB Document 1 Filed 06/05/19 Page 5 of 11 PageID #: 5



inside of Waite’s suitcase, Waite’s criminal history related to controlled substances, Waite’s

history of traveling with large amounts of currency, the prior DEA intelligence, and the lack of

any apparent connection between the documents in Waite’s suitcase and the Defendant

Currency, there was probable cause that the Defendant Currency was proceeds of or property

used to facilitate a controlled substance offense, or was property involved in a money laundering

transaction. As a result, HSI seized the Defendant Currency.

       15.     HSI placed a receipt for the currency in Waite’s suitcase before the suitcase was

released to Delta Airlines. The airline placed the suitcase on a flight to Waite’s destination in

Sacramento, California. When Waite arrived in the Los Angeles International Airport for his

connecting flight to Sacramento, he was met by HSI-Los Angeles Special Agents, who provided

Waite with a copy of the receipt for the seized currency. Waite declined to provide the agents

any further information regarding the seized currency.

       16.     On September 17, 2018, a narcotics detection canine handled by a task force

officer with the Greenfield Police Department was called to conduct an open air sniff of the

Defendant Currency. The Defendant Currency, stored in an evidence bag, was placed in a room

at the HSI Indianapolis office in a location unknown to the canine’s handler. The canine

subsequently gave a positive alert to the odor of a controlled substance on the location of the bag

with the Defendant Currency.

       17.     The Defendant Currency was in the sum of $179,100.00 in the following

denominations:




                                                 5
Case 1:19-cv-02237-JPH-TAB Document 1 Filed 06/05/19 Page 6 of 11 PageID #: 6



        Denomination                          Count                           Amount

                            $20                            4,700               $94,000.00

                            $50                              100                $5,000.00

                           $100                              801               $80,100.00

                         Total:                                               $179,100.00


       18.     An HSI agent conducted a background investigation on three Wells Fargo bank

accounts associated with Waite. One of these accounts was Waite’s solely owned account; the

other two were business accounts for Hanover Properties, LLC, for which Waite was a signer.

In documents on file with the California Secretary of State, Waite is the registered agent of

Hanover Properties, LLC.

       19.     Analysis of the bank records showed a pattern of large cash and check deposits

being made into the three accounts associated with Waite. For example, from February 29,

2016 through June 8, 2016, there were 60 cash deposits into the three accounts, ranging from

$200.00 to $61,500.00, and totaling $186,808.00. The deposits were made at bank locations in

California, Connecticut, Indiana, and Oregon. The deposit activity was frequently followed by

cash withdrawals and bank check purchases. From February 29, 2016 through June 8, 2016,

there were nine bank check purchases ranging from $5,000.00 to $40,000.00, totaling

$172,000.00, made payable from Waite to Hanover Properties, LLC. In addition, for that same

time period, there were 25 suspicious debit card purchases totaling $9,019.00 for air travel, hotel

stays, and shipping expenses.

       20.     The bank records did not establish any legitimate purpose to support the often

circular movement of funds. In the HSI agent’s training and experience, such a pattern of



                                                 6
Case 1:19-cv-02237-JPH-TAB Document 1 Filed 06/05/19 Page 7 of 11 PageID #: 7



banking activity was indicative of funnel account activity and money laundering; and the

suspicious debit purchases for travel and shipping were consistent with activities to facilitate the

interstate movement of controlled substances. In addition, according to a bank referral, a

February 12, 2016 cash deposit of $3,000.00 into one of the accounts associated with Waite

smelled of marijuana.

                    ADMINISTRATIVE FORFEITURE PROCEEDINGS

       21.     DHS-CBP mailed a timely notice of seizure to Waite, notifying him of the

agency’s intent to pursue administrative forfeiture of the Defendant Currency. The notice gave

Waite the options to file a petition for administrative reconsideration, submit an offer in

compromise, abandon the property, or file a claim requesting referral for court proceedings.

       22.     On December 7, 2018, DHS-CBP received a timely claim from Waite, through

his attorneys, claiming the entire $179,100.00 and requesting referral for court proceedings.

Waite’s claim stated that he was a resident of Chico, California, and provided an address for

Waite that was identical to the address on file with the California Secretary of State for Hanover

Properties, LLC. Waite’s claim stated that at the time of the seizure, his address had been in

Los Molinos, California. Waite’s claim stated that he was traveling from Indianapolis to

California “in order to buy a property,” without any elaboration as to the particular property.

Waite’s claim did not explain either of the following: his reason for having obtained or

possessed the Defendant Currency in Indianapolis; and why, if he was a California resident who

intended to buy property in California, he had traveled to Indianapolis in the first place.

       23.     No other claims or petitions were received for the Defendant Currency. After the

time for filing claims and petitions administratively expired, DHS-CBP referred the matter to the

United States Attorney to initiate a judicial forfeiture action. The District Court granted three



                                                  7
Case 1:19-cv-02237-JPH-TAB Document 1 Filed 06/05/19 Page 8 of 11 PageID #: 8



extensions of time, to and including June 5, 2019, for the United States to complete its

investigation and file this Complaint.

                        PERTINENT STATUTES AND REGULATIONS

       24.     Under 21 U.S.C. § 841(a)(1), it is unlawful for any person to manufacture,

distribute, or dispense – or possess with intent to manufacture, distribute, or dispense – a

controlled substance.

       25.     Under 21 U.S.C. § 881(a)(6), all moneys furnished or intended to be furnished by

any person in exchange for a controlled substance, all proceeds traceable to such an exchange,

and all moneys used or intended to be used to facilitate any violation of the Controlled

Substances Act, including 21 U.S.C. § 841(a)(1), shall be subject to forfeiture to the United

States and no property right shall exist in them.

       26.     The United States, to meet its burden under 21 U.S.C. § 881(a)(6), does not need

to connect the Defendant Currency to a specific drug transaction, but may meet its burden by

circumstantial evidence showing a connection to drug trafficking generally. United States v.

Funds in the Amount of $100,120, 901 F.3d 758, 768 (7th Cir. 2018). A trained drug detection

canine’s positive alert is probative evidence that currency is not innocently tainted, but instead

tainted through contact or close proximity to illegal controlled substances. United States v.

Funds in the Amount of $30,670, 403 F.3d 448, 461 (7th Cir. 2005).

       27.     Under 18 U.S.C. § 1956, Laundering of Monetary Instruments, it is unlawful for

any person—with the intent to promote the carrying on of unlawful activity; to conceal or

disguise the nature, location, source, ownership, or control of property believed to be the

proceeds of specified unlawful activity; or to avoid a transaction reporting requirement under

state or federal law—to conduct or attempt to conduct a financial transaction involving property



                                                    8
Case 1:19-cv-02237-JPH-TAB Document 1 Filed 06/05/19 Page 9 of 11 PageID #: 9



represented to be the proceeds of specified unlawful activity or property used to conduct or

facilitate specified unlawful activity. 18 U.S.C. § 1956(a)(3). The definition of specified

unlawful activity includes, among other things, the manufacture, importation, sale, or distribution

of a controlled substance. 18 U.S.C. § 1956(c)(7)(B)(i).

       28.     Under 18 U.S.C. § 981(a)(1)(A), any property involved in the transaction or

attempted transaction in violation of 18 U.S.C. § 1956, or any property traceable to such

property, shall be subject to forfeiture to the United States.

                                      CLAIM FOR RELIEF

       29.     Based on the facts alleged above, the Defendant Currency constitutes “moneys …

furnished or intended to be furnished by any person in exchange for a controlled substance,”

and/or “proceeds traceable to such an exchange,” and/or “moneys . . . used or intended to be used

to facilitate any violation of [the Controlled Substances Act, 21 U.S.C. § 801 et seq.],” and is

subject to forfeiture to the United States pursuant to Title 21, United States Code, Section

881(a)(6). In addition, based on the facts alleged above, the Subject Currency is “property . . .

involved in a transaction or attempted transaction in violation of [18 U.S.C. §] 1956,” that being

the federal crime of Laundering of Monetary Instruments, and is therefore subject to forfeiture to

the United States pursuant to Title 18, United States Code, Section 981(a)(1)(A).

       WHEREFORE, the United States prays that the Clerk of the Court issue a warrant for

arrest of the Defendant Currency pursuant to Rule G(3)(b)(i) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions; that due notice be given to all

parties to appear and show cause why the forfeiture should not be decreed; that judgment be

entered declaring the defendant property forfeited to the United States for disposition

according to law; and that the United States be granted all other just and proper relief.



                                                  9
Case 1:19-cv-02237-JPH-TAB Document 1 Filed 06/05/19 Page 10 of 11 PageID #: 10




                                           Respectfully submitted,

                                           JOSH J. MINKLER
                                           United States Attorney

                                    By:    s/Eric P. Babbs
                                           Eric P. Babbs
                                           Special Assistant United States Attorney
                                           Office of the United States Attorney
                                           10 W. Market St., Suite 2100
                                           Indianapolis, Indiana 46204-3048
                                           Telephone: (317) 226-6333
                                           Fax: (317) 226-5027




                                      10
Case 1:19-cv-02237-JPH-TAB Document 1 Filed 06/05/19 Page 11 of 11 PageID #: 11
                 Case 1:19-cv-02237-JPH-TAB Document 1-1 Filed 06/05/19 Page 1 of 2 PageID #: 12
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                     $179,100.00 UNITED STATES CURRENCY


    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                Marion
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
U.S. Attorney, Eric P. Babbs, SAUSA                                                                          Tom F. Hirschauer III/Brooke Smith
10 W Market St., Suite 2100, Indianapolis, IN 46204 317-226-6333                                             Keffer Hirschauer LLP
                                                                                                             230 East Ohio Street, Suite 400, Indianapolis, IN 46204

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          Title 21, United States Code, Section 881
VI. CAUSE OF ACTION Brief description of cause:
                                          Forfeiture of funds that constitute proceeds of or property used to facilitate a controlled substance offense
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
06/05/2019                                                              s/Eric P. Babbs
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
               Case 1:19-cv-02237-JPH-TAB Document 1-1 Filed 06/05/19 Page 2 of 2 PageID #: 13
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 1:19-cv-02237-JPH-TAB Document 1-2 Filed 06/05/19 Page 1 of 2 PageID #: 14



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                              Plaintiff,              )
                                                      )
               v.                                     )      Cause No. 1:19-cv-02237
                                                      )
$179,100.00 UNITED STATES CURRENCY,                   )
                                                      )
                              Defendant.              )

                         WARRANT FOR ARREST OF PROPERTY

TO:    ANY OFFICER OR EMPLOYEE OF THE UNITED STATES

       WHEREAS a Complaint for Forfeiture In Rem has been filed in this Court on the 5th day

of June, 2019, by Josh J. Minkler, United States Attorney for the Southern District of Indiana,

against one hundred seventy-nine thousand and one hundred dollars in United States Currency

(“$179,100.00”), defendant herein, for reasons and causes set forth in the Complaint;

       YOU ARE HEREBY COMMANDED to take custody of and to deliver the defendant

currency into the possession of the United States of America, to be detained in the possession of

the United States or its designee until further order of this Court, and you will make return

thereon not later than ten (10) days after execution of process.

Dated: _____________

                                                             _______________________
                                                             Laura A. Briggs, Clerk
                                                             United States District Court
                                                             Southern District of Indiana
Case 1:19-cv-02237-JPH-TAB Document 1-2 Filed 06/05/19 Page 2 of 2 PageID #: 15



                  Arrest Warrant to be issued by the Clerk pursuant to
                     Rule G(3)(b)(i) of the Supplemental Rules for
               Admiralty or Maritime Claims and Asset Forfeiture Actions,
                      for property in custody of the United States.




                                           2
